          Case: 21-1157 Document:
Case 2:13-cr-20547-BAF-DRG ECF No.3-1   Filed: 02/17/2021
                                   62, PageID.567             Page: 1Page 1 of 2
                                                     Filed 02/17/21                               (1 of 2)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                Filed: February 17, 2021




Mr. Michael C. Martin
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Mr. David C. Tholen
Federal Defender Office
613 Abbott Street
Suite 500
Detroit, MI 48226

                     Re: Case No. 21-1157, USA v. Darrell Foster
                         Originating Case No. : 2:13-cr-20547-1

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Sharday S. Swain
                                                Case Manager
                                                Direct Dial No. 513-564-7027

cc: Ms. Kinikia D. Essix

Enclosure
          Case: 21-1157 Document:
Case 2:13-cr-20547-BAF-DRG ECF No.3-2   Filed: 02/17/2021
                                   62, PageID.568             Page: 1Page 2 of 2
                                                     Filed 02/17/21                                   (2 of 2)




                                         Case No. 21-1157

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                              ORDER

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

DARRELL LAMAR FOSTER

              Defendant - Appellant



     It is ORDERED that this appeal be, and it hereby is, expedited for briefing and submission.

Accordingly, counsel is directed to docket the transcript order entry by February 24, 2021. The

court reporter is directed to complete the transcript, upon satisfactory financial arrangements, no

later than March 17, 2021.

     No extensions of time will be granted for any of the requirements, absent extraordinary

circumstances, which must be established by motion.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: February 17, 2021
                                                  ___________________________________
